ORDER

PER CURIAM.
Dominic Lacastro (Defendant) appeals from the judgment entered upon a jury verdict finding him guilty of felony driving while intoxicated in violation of Section 577.010 RSMo 1994. He was sentenced as a persistent DWI offender to a term of five years imprisonment. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. A written opinion would serve no jurisprudential purpose.
The judgment is affirmed pursuant to Rule 30.25(b).